63 U.S. 46 (1859)
22 How. 46
JOHN OVERTON, ROBERT C. BRINKLEY, ROBERTSON TOPP, AND JAMES JENKINS, PLAINTIFFS IN ERROR,
v.
ELIJAH CHEEK AND GEORGE W. CHEEK.
Supreme Court of United States.

Mr. Davidge moved to dismiss the writ for the following reasons, which motion was opposed by Mr. Gillet.
*47 Mr. Justice McLEAN delivered the opinion of the court.
This purports to be a writ of error to the Circuit Court of the United States for the district of West Tennessee.
By reference to the transcript, it appears that the judgment of the Circuit Court was rendered the sixteenth of April, 1857. At the ensuing term of the Supreme Court, the transcript was filed.
It appears that a writ of error in the Circuit Court was allowed, in open court, and signed by the clerk the seventeenth day of April, 1857, which was returnable to the Supreme Court on the first Monday of December, 1857. But this writ had no seal, nor was it returned with the transcript to the *48 Supreme Court. But on the twenty-seventh of December, 1859, a paper was filed in the clerk's office, in form of a writ of error, but without a seal, and having no authenticated transcript annexed.
From this it appears that no writ of error has been certified with the transcript, and that the paper purporting to be a writ of error, which was filed in December last, being without seal, was void. Two terms of this court have intervened, not including the present term, since the transcript was certified, without a writ of error.
The cause must therefore be dismissed for these irregularities, without noticing others apparent on the record.